Citation Nr: 1112202	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-29 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for adjustment disorder with anxiety.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 2000 to February 2007, to include two tours of duty in Iraq. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2011.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for PTSD is addressed in the REMAND following the order section of this decision.


FINDINGS OF FACT

1.  Adjustment disorder with anxiety is etiologically related to the Veteran's active service.

2.  Tremors are etiologically related to the Veteran's service-connected adjustment disorder with anxiety and originated during his active service.




CONCLUSION OF LAW

Adjustment disorder with anxiety and tremors was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims of entitlement to service connection for adjustment disorder with anxiety and for tremors.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Adjustment Disorder with Anxiety

The Veteran asserts that he received treatment for anxiety while in active service.  A review of the record shows that the Veteran's service treatment records (STRs) are unavailable.  

The Board notes that the Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Therefore, the Board finds that Veteran is competent to report that he received treatment for anxiety while in active service.  Moreover, the Board has found the Veteran to be credible.

In January 2008, the Veteran was afforded a VA psychiatric examination.  At that time, the Veteran reported that he experienced depression, anxiety, irritability and isolation.  Based on the Veteran's subjective complaints and the mental status examination results, the examiner diagnosed the Veteran with adjustment disorder with anxiety.  It was the examiner's opinion that the disability was the result of the Veteran's experiences in Iraq and his difficulty coping with his wife's infidelity while he was deployed to Iraq.  The examiner reported that the Veteran experienced reduced reliability and productivity due to his psychiatric symptoms of anxiety and social withdrawal.  

In sum, the Veteran has reported that he received treatment for anxiety while in active service and the Veteran has been competently diagnosed with adjustment disorder with anxiety that is related to his experiences in active service.

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for adjustment disorder with anxiety is warranted.

Service Connection for Tremors

The Veteran asserts that he first began having tremors during his active service.  He reported that they are more pronounced when he is stressed or anxious.  

Again, the Veteran's STRs are unavailable for review.  However, the Veteran is competent to state when he first began to experience tremors and that they have continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible.

In January 2008, the Veteran was afforded a VA neurological examination.  At that time, the Veteran reported that he experienced tremors in both hands that were sporadic and occurred with both rest and activity.  He reported that he first experienced the tremors while in active service and that they started to become a problem in 2003.  The examiner diagnosed the Veteran with tremors that were physiologic in nature and that were related to his anxiety.  

In sum, the Veteran has reported that his hand tremors began during his active service and the VA examiner reported that the Veteran's hand tremors were physiologic in nature and resulted from his anxiety.  Therefore, the Veteran is also entitled to service connection for the tremors.


ORDER

Entitlement to service connection for adjustment disorder with anxiety is granted.

Entitlement to service connection for tremors is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for PTSD is decided.

The Veteran asserts that he has PTSD as a result of combat-related stressors involving his service in Iraq.  In a January 2008 memorandum, the RO found that there was insufficient information to attempt verification of the Veteran's PTSD stressors. 

At his February 2011 Board hearing, the Veteran reported several PTSD stressors.  He reported that at one time, he and his first sergeant were outside their tent talking when a mortar went off approximately 20 feet from their position.  He reported that he felt the concussion from the blast and that for whatever reason, he was lucky enough not to get hit by shrapnel.  He reported experiencing similar situations at least two other times, one where the mortar went off approximately 30 feet from his position and another time when the mortar went off approximately 50 feet from his position.

The Veteran also reported that during his first tour of service in Iraq, a member of his unit was taken as a prisoner of war (POW).  Additionally, he reported that one of his duties while in Iraq was to monitor the patriot missile radar system.  He reported that during that time, there were a lot of SCUD attacks that were clearly visible from the radar system.  He reported that during that time, he and his unit stayed in protective gear for approximately 32-38 days straight.

A review of the Veteran's DD Form 214 shows that the Veteran did in fact have service in Southwest Asia.  He served in Iraq from February 2003 to June 2003 and again from January 2005 to January 2006.  The Veteran's military occupational specialty (MOS) was listed as a multichannel transmissions systems operator/maintainer.

At this time, the Board concedes the Veteran's reported combat PTSD stressors.  

A review of the post-service medical records shows that the Veteran has been seen at the VA Medical Center for psychiatric treatment.  At a May 2007 psychiatric consultation, the VA physician diagnosed the Veteran with PTSD and depression not otherwise specified (NOS).  However, the examiner failed to report the stressor(s) upon which the diagnosis of PTSD was based.

As noted above, the Veteran was afforded a VA psychiatric examination in January 2008.  At that time, the VA examiner reported that while the Veteran was diagnosed with adjustment disorder with anxiety, he may also have met the criteria for a diagnosis of PTSD as he had served two tours in Iraq.  However, the VA examiner did not make a diagnosis of PTSD at that time, reporting that the RO had not requested a PTSD examination.  

In light of the Veteran's conceded in-service PTSD stressors and the post-service evidence indicating that he may in fact have PTSD as a result of his service in Iraq; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, any outstanding treatment records should be obtained before a decision is rendered with regard to this issue.

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center mental health treatment notes.

2. Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist with sufficient expertise to determine the nature and etiology of any currently present PTSD.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present PTSD as to whether it is etiologically related to the Veteran's active service, to include the stressors conceded by the Board.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his report of combat- related PTSD stressors.

The supporting rationale for all opinions expressed must be provided.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for PTSD based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


